POPOVICH, Judge,
concurring:
I agree with the result reached by Judge Hoffman, but write separately to make two points. First, since the Commonwealth initiated the filing of charges that commenced the workings of the legal process, it was cloaked with the obligation of assuring the accused that all procedural and substantive due process requirements were complied with; one of which was the right to a speedy trial. Such a right has been equated, at least under the Agreement on Detainers Act (42 Pa.C.S.A. § 9101 et seq.) as well as our own Pa.R.Crim.P. 1100, with a time stricture (i.e., 120 days for the former and 180 days for the latter).
Under the record here, appellant is entitled to the relief provided for under the law because the Commonwealth has failed to meet its obligation to bring the appellant to trial within the 120 days called for under the Agreement on Detainers Act. 42 Pa.C.S.A. § 9101 (Art. IV(c)).
Second, the Commonwealth’s contention that the 30 days granted the appellant to prepare his pre-trial motions are excludable from the 120-day time table, and this makes its petition for an extension to try the appellant proper and the ultimate trial timely, is tenuous. For example, even under the applicable section of Rule 1100 in effect at the time in question, only that period exceeding the 30 days granted the appellant for a continuance, assuming for the sake of argument that appellant’s pre-trial motions request is the equivalent of a request for a continuance, is excludable from the calculation of the 180-day run date,1 Pa.R.Crim.P. 1100(d)(2). This analogy is proper inasmuch as the Commonwealth wishes us to apply Rule 1100 case law in making our determination. Thus, since the trial court granted appellant only 30 days to act on various pre-trial matters, the time consumed in this endeavor would not be excluded from the 120-day run date. Cf. 1981 version of *323Pa.R.Crim.P. 1100(d)(2). In other words, the Commonwealth cannot circumvent this “30-day plus” method of tabulation as a means of ascertaining whether it acted with due diligence in bringing appellant to trial.

. Paragraph (d) of Rule 1100, as it regards the exclusion of defense-requested continuances, was specifically deleted from the present version of Pa.R.Crim.P. 1100. See Note to Pa.R.Crim.P. 1100, 1983 edition, which indicates that the change became effective on or after January 1, 1982.